NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE PEOPLE OF THE STATE OF                      No.    18-55297
CALIFORNIA,
                                                D.C. No. 2:18-cr-00082-JAK
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

PAULINE HUNTER, AKA Pauline Clay,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                    Argued and Submitted September 10, 2019
                              Pasadena, California

Before: WARDLAW, BENNETT, and MILLER, Circuit Judges.

      Pauline Clay Hunter appeals from the district court’s order remanding for

lack of jurisdiction her criminal case to the Los Angeles County Superior Court.

We have jurisdiction under 28 U.S.C. § 1447(d), and review a decision to remand

de novo, Fidelitad, Inc. v. Insitu, Inc., 904 F.3d 1095, 1098 (9th Cir. 2018). We

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Hunter was charged in state court with six counts of perjury for applying for

false driver’s licenses. She contends her role as guardian ad litem for her minor

grandchildren in a separate federal civil suit qualifies her to invoke the federal

officer removal statute, 28 U.S.C. § 1442. We need not consider whether a

guardian ad litem could ever be deemed an “officer of the court” within the

meaning of the statute. Even if Hunter was an officer or was acting under an

officer, removal is warranted only if there is “a nexus” between the criminal

charges against Hunter and the actions she took relating to her role as guardian ad

litem. Jefferson Cty., Ala. v. Acker, 527 U.S. 423, 431 (1999). To demonstrate a

nexus, Hunter argues first that the criminal complaint against her encompasses the

time period when she was actively serving as guardian ad litem. Yet Hunter

obtained five of her six false licenses before March 31, 2014, the date she was

appointed guardian ad litem. Second, Hunter argues that, in her capacity as

guardian ad litem, she was required to maintain state-issued identification.

However, Hunter’s role as guardian ad litem required her to maintain valid, not

invalid, identification. Because there is no nexus between Hunter’s duties or

actions as guardian ad litem and the criminal charges against her, her case is not

properly removable under § 1442. The district court correctly remanded the case

to the state court because it lacked jurisdiction.

      AFFIRMED


                                           2